Case 1:20-cv-01318-PKC-SMG Document 14 Filed 07/13/20 Page 1 of 2 PageID #: 37




                         UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF NEW YORK


CRAIG CUNNINGHAM,                                §
                                                 §
Plaintiff,                                       § Civil Action No.
                                                 § 1:20-cv-01318-PKC-SMG
v.                                               §
                                                 § RULE 41 NOTICE OF
ARAGON ADVERTISING, LLC,                         § VOLUNTARY DISMISSAL
CLEARLINK INSURANCE AGENCY,                      §
LUKA ARUTYUNYAN, HUMANA INC.,                    §
                                                 §
AETNA INC., John/Jane Does 1-5,
                                                 §
                                                 §
Defendants.                                      §
                                                 §



Please take notice that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

Plaintiff CRAIG CUNNINGHAM hereby dismisses with prejudice its claims against ARAGON

ADVERTISING, LLC, CLEARLINK INSURANCE AGENCY, LUKA ARUTYUNYAN,

HUMANA INC. and AETNA INC.


Dated: Brooklyn, New York
         July 13, 2020


                                             Respectfully submitted,


                                             ________________________________
                                             Galina Feldsherova (GF-7882)
                                             KOPELEVICH & FELDSHEROVA, P.C.
                                             Attorneys for Plaintiff
                                             241 37th St., Ste B439
                                             Brooklyn, NY 11232
                                             718-332-0577
                                             gfeldsherova@kflawny.com
Case 1:20-cv-01318-PKC-SMG Document 14 Filed 07/13/20 Page 2 of 2 PageID #: 38




                                CERTIFICATE OF SERVICE

I hereby certify that on July 13, 2020 a copy of the foregoing Notice of Dismissal of Claims

With Prejudice Against ARAGON ADVERTISING, LLC, CLEARLINK INSURANCE

AGENCY, LUKA ARUTYUNYAN, HUMANA INC. and AETNA INC. was filed and served in

accordance with the Federal Rules of Civil Procedure, the Eastern District’s Local Rules, and the

Eastern District’s Rules on Electronic Service:




                                             ________________________________
                                             Galina Feldsherova (GF-7882)
                                             KOPELEVICH & FELDSHEROVA, P.C.
                                             Attorneys for Plaintiff
                                             241 37th St., Ste B439
                                             Brooklyn, NY 11232
                                             718-332-0577
                                             gfeldsherova@kflawny.com
